DETAILED ACTION
This action is responsive to the Applicant’s response filed 02/05/2021.
As indicated in Applicant’s response, claims 1, 6, 8, 11, 20 have been amended.  Claims 1-20 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features, as Embodiment A and B.
A) A method for determining a boot sequence that determines an order in which virtual machines are booted in a computing environment, the method comprising:
(i) determining parameters associated with each of the virtual machines running in a production site, wherein determining parameters includes analyzing the computing environment to determine relationships and dependencies amongst the virtual machines, 
((ii) which includes;
examining a number of incoming connections to determine application type, wherein virtual machines receiving a higher number of the incoming connections are given a higher priority;
determining which of the virtual machines initiate connections and which of the virtual machines are targets of the connections, wherein the virtual machines that are the targets are given a higher priority;
determining which of the virtual machines expose a storage service, wherein virtual machines that expose the storage service are given a higher priority than virtual machines that access the storage service;
determining which of the virtual machines are exposed to users, wherein the virtual machines exposed to users are given a lower priority;
(iii) generating a priority for each of the virtual machines in the computing environment based on the parameters; generating the boot sequence based on the priorities of the virtual machines; and
incorporating the boot sequence into a recovery plan, wherein incorporating the boot sequence includes adjusting an existing boot sequence when present based on the generated boot sequence.
(as recited in claim 1)

B) A system for performing a data protection operation, the system comprising:
(i) a backup server including a processor and memory, the backup server including a recommendation engine configured to generate a recommended boot sequence;
an agent operating on one or more virtual machines operating in a computer environment,
wherein the agent and the recommendation engine are configured to generate the boot sequence by:
determining an application type for each of the virtual machines operating in a computing environment;
(ii) analyzing the virtual machines to determine relationships and dependencies amongst the virtual machines, which includes:
analyzing a network configuration and network traffic associated with the virtual machines;
examining a number of incoming connections to determine an application type, wherein virtual machines receiving a higher number of the incoming connections are given a higher priority;
determining which of the virtual machines initiate connections and which of the virtual machines are targets of the connections, wherein the virtual machines that are the targets are given a higher priority;
determining which of the virtual machines expose a storage service, wherein virtual machines that expose the storage service are given a higher priority than virtual machines that access the storage service;
determining which of the virtual machines are exposed to users, wherein the virtual machines exposed to users are given a lower priority; 
(iii) monitoring manual restarts of virtual machines in the computing environment determining the boot sequence based on at least one of the application type, the network configuration, the relationships and dependencies, and the network traffic and the manual restarts; and formulating the recovery plan to include the boot sequence.
(as recited in claim 11, 20)
Dornemann et al, USPubN: 2017/0168903, discloses recovery environment or production site where virtual machines are booted in a computing environment using a Live Sync API rule-driven management for generating parameters for job virtualization, reconsidering configuration status, where the Live Sync configuration for a prioritized sequence of booting machines at destination storage to fulfill a recovery plan in a seamless manner.  Dorneman’s sequenced VMs where each is given an order as to how to sequentially proceed according to a prioritization order cannot be same as determining parameters and analyzing dependencies among the virtual machines as in A(i) where prioritization of the VMs includes the particularity of A(ii) to establish priority in generating a boot sequence of A(iii).  Nor does Dorneman generating of VMs about determining application type for VM in the computing environment as per B(i) and analyzing VM relationships per the particularities in B(ii) to establish priority in generating a boot sequence of B(iii)
Schmidt et al, USPubN: 2008/01894686, discloses restart priority assigned to VMs as part of a management layer initiating a failover mechanism executing to restart cluster of virtualized machines, where a restart priority is associated with memory requirement of a host CPU; such that, due to resources limitation, VM coded as lower priority are used first for a failover response before higher priority VMs are allocated for responding to the failover; hence a VM coded per Schmidt with lower priority being employed first cannot be same as considering four particularities in establishing priority per A(ii) or B(ii) as set forth above.
Gallagher et al, USPubN: 2018/0067827, discloses moving of VMs in the context of logical storage device recovery operation as part of a planned failover, such that policy-based management of storage entity and a VM associated therewith associates virtual machine for a given storage profile, where an association can define a high-priority VM or low-priority VM in relation fo storage performance/reliability considered with a policy-based manager decision. Sequencing VMs according to performance and reliability consideration in Gallagher failover-based movement of VMs cannot fulfill the particularities in identifying VM priority per A(ii) and B(ii) for generating a recovery plan.
Allen et al, USPubN: 2017/0199795, discloses recovery based on host servers state of availability as well as available VMs thereon, the VM availability constituting a priority parameter for effectuating server repair or reboot, and servers designated as “available” can be deployed or deferred (for later deployment) at a given schedule point of a recovery operation. Hence, Allen’s consideration of availability of one or more VMs and of servers as a priority factor in deploying VMs or deferring a host server as part of a recovery schedule cannot meet the the particularities in identifying VM priority per A(ii) and B(ii) for generating a recovery plan.
Yuen et al, USPubN: 2019/0073276, discloses regeneration of recovery boot sequence made upon detected changes in objectives requiring of higher operational capacity or in applications criticality in the computing infrastructure; hence disaster recovery in adjusting previously recorded boot sequence upon recovery changes, NW conditions or tasks criticality or priority metrics changes for activating virtual machines. Yeun’s regeneration responsive to disaster fails to cure to the deficiencies by Dornemann as the event-based regenerating in Yeun fails to meet the particularities of A(ii) or B(ii) in considering how to establish VMs priority for a boot sequence
Morariu et al, USPubN: 2015/0178118, discloses customization software for operating data storage device and administering VMs in maintenance mode and for booting a hosted service operating system, where network conditions induce VM configuration changes that in turn force the VMs to boot in an adjusted order different than originally intended to ensure that rebooting does not create conflict to the main OS.  Configuration changes to forcefully adjust order of VMs in boot a host system per Morariu fails to cure to the deficiencies by Dornemann as the order adjusting in Moriariu fails to meet the particularities of A(ii) or B(ii) in considering how to establish VMs priority for a boot sequence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
February 13, 2021